REASONS FOR ALLOWANCE

The following is an examiner’s statement of reasons for allowance: The instant invention is related to operating a Time Delay and Integration (TDI) scanning sensor that includes a focal plane array having a plurality of banks of imaging detectors, each bank divided into a plurality of sub-banks of the imaging detectors to perform a TDI process that removes contaminated sub-banks from image data.

Prior art for was found for the claims as follows:
Re. Claims 1 & 14
Goodnough et al., (WO 2009/026522 A1) disclose the following limitations: 
	A method of operating a Time Delay and Integration (TDI) scanning sensor that includes a focal plane array having a plurality of banks of imaging detectors (Goodnough: Abstract; Fig. 1a; Pgs. 11-12, ll. 18-6.), the method comprising: 
scanning a field of view of the sensor across a scene to be imaged (Goodnough: Pg. 2, Summary of Invention, discloses each bank of a multi-bank TDI FPA separately records a different region of a scene as the FPA scans across it.); 
collecting image data from each of the plurality of (Goodnough: Pg. 12, 2nd paragraph discloses collecting image data from each bank.); and
performing a TDI process on the image data to produce an image of the scene (Goodnough: Pg. 6, ll. 3-13 disclose performing a TDI image process by reading the collected image data to produce an image of the scene.).
Lareau et al., (US 2003/0193589 A1) discloses each bank divided into a plurality of sub-banks of the imaging detectors (Lareau: Figs. 7, 8 & Paras. [0056], [0057], [0070] disclose multiple sub-arrays [i.e., sub-banks] 60. For example, two sub-banks may equate to one bank, thus each bank includes a plurality of sub-banks. Further, the sub-arrays may be grouped [i.e., defining a bank] for specific spectral bands.);
dynamically setting characteristics of the focal plane array (Lareau: Fig. 8; [0056], [0057], [0063], [0064], [0070]; The CPU 100 executes a program stored in memory 102 to increase the number of TDI rows of each sub-array [i.e., sub-banks] 60 of the dynamically programmable FPA 44.);
the characteristics including a location of at least one of the plurality of sub-banks (Lareau: [0070]; The array is dynamically programmable to increase the number of TDI rows.).
Rosmeulen (US 2016/0373679 A1) discloses analyzing the image data from each of the plurality of sub-banks (i.e., pixels) to determine whether a sub-bank (i.e., pixel) in the plurality of sub-banks (i.e., pixels) has been contaminated by over-illumination from an illumination threat (i.e., flash light) present in the scene to be imaged and identifying any contaminated sub-banks (i.e., over accumulated charged pixels), wherein the image data from the contaminated sub-banks (i.e., over accumulated charged pixels) is excluded from the TDI process (Rosmeulen: Paras. [0060], [0068], [0106] disclose analyzing the image data imaged from an object plane from pixels of an image sensor to determine whether a pixel in the plurality of pixels has been contaminated by over-illumination from an illumination threat, such as a flash light present in the scene to be imaged and identifying any contaminated pixels, wherein the image data from the contaminated pixels is programmatically excluded from the TDI process.).
Hulsken (US 2016/0373678 A1) discloses the location corresponding to locations of gap regions within the focal plane array (Hulsken: Fig. 4; [0045]-[0048]; Gap regions 402, 403 are located within the 2-D array 421.).

Applicant uniquely claimed a distinct feature in the instant invention, which is not found in the prior art, either singularly or in combination. The feature is [Claim 1] “… shunting imaging detectors corresponding to the gap regions …” [Claim 14] “… the analyzing including comparing the image data from each sub-bank with the image data from each other sub-bank and identifying a contaminated sub-bank based on differences in the comparison …”. This feature is not found or suggested in the prior art.

Claims 1-4, 6, 9-23 are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and can be viewed in the list of cited references.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PEET DHILLON whose telephone number is (571)270-5647. The examiner can normally be reached M-F: 5am-1:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sath V. Perungavoor can be reached on 571-272-7455. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.










/PEET DHILLON/Primary Examiner, Art Unit 2488                                                                                                                                                                                                        Date: 05-23-2022